Title: To James Madison from Fulwar Skipwith, 29 October 1801 (Abstract)
From: Skipwith, Fulwar
To: Madison, James


29 October 1801, Paris. Since his letter of 12 Oct. acknowledging receipt of his commission, has received his exequatur as well as authorization to grant passports. Encloses list of judgments made by the Council of Prizes from its inception. Also encloses various documents relating to the condemnation of the Rodolph Frederic and its cargo as he believes the principles in the case may “interest the feelings of our Government in regard to the execution of the Treaty [of 1800].” Has been told that the “strange judgement” of the Council of Prizes in the case will be brought before the Council of State. Reports recent death of Dobrée at Nantes. Suggests that Dobrée’s successor be an American as French citizens are having difficulty receiving exequaturs as foreign consuls.
 

   RC and four enclosures (DNA: RG 59, CD, Paris, vol. 1); enclosed list (DNA: RG 76, France, French Spoliation Claims, Unsorted Papers, box 5); partial Tr and Tr of enclosed list (DNA: RG 233, President’s Messages, 7A-D1). RC 4 pp.; docketed by Wagner as received 26 Feb. The four enclosures relating to the Rodolph Frederic are Charles-Pierre Fleurieu and Pierre-Louis Rœderer to Talleyrand, 12 Dec. 1800 (3 pp.); Talleyrand to the Council of Prizes, 17 Aug. 1801 (4 pp.); and Skipwith to Talleyrand, 10 Oct. 1801 (3 pp.) and 29 Oct. 1801 (7 pp.); all docketed by Wagner as received in Skipwith’s of 29 Oct. Jefferson sent the partial Tr of Skipwith’s letter and the appended list to the House of Representatives on 15 Apr. 1802 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:428, 438–39).


   The Council of Prizes had been established on 27 Mar. 1800. The enclosed list covered fifty-one American vessels, twelve of which were condemned and thirty released—six with damages, another after its cargo was condemned (Frank Edgar Melvin, Napoleon’s Navigation System: A Study of Trade Control during the Continental Blockade [New York, 1919], p. 352; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:438–39).


   The condemnation of the Rodolph Frederic because of improper papers having been invalidated by the signing of the treaty, the council then condemned it on the ground that one of the ship’s guns had been fired after the colors had been struck (Skipwith to Talleyrand, 29 Oct. 1801 [DNA: RG 59, CD, Paris, vol. 1]).


   A full transcription of this document has been added to the digital edition.
